DETAILED ACTION
	The Information Disclosure Statements filed on December 2, 2019, November 23, 2020 and February 18, 2021 have all been reviewed and considered by the Examiner. 
	The Drawings filed with the Certified Copy of the Priority Document and the WIPO Publication (WO 2018/220016) have been reviewed and utilized for examination of this application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erhart (EP 1992539).
Erhart discloses a transportation device comprised of a vehicle formed by a carriage 2 and a suspended cabin 7, coupled to a driven cable 4. The cable transports the vehicle between a first station and a second station, as described in paragraph 0013. A generator is provided on the vehicle and operably connected with the wheel hubs, as described in paragraph 0016, which generates electrical energy while the vehicle is moving in order to supply power to electrical loads 15 on the vehicle. An electrical energy store 14 is provided on the vehicle and the electrical energy store and the generator supplies the electrical loads of the vehicle with electrical energy when the vehicle is accelerated to a limit speed out of a station. Energy is passed through electrical cables 12 from the generator on the wheel hub to the energy store on the cabin. The generator can be operated in both directions as the wheels are free to move in both directions. 
Regarding claims 1-6 drawn to the method of operating the transportation system; it is inherent that since the same apparatus is disclosed above; that it would be operated in the same manner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erhart (EP 1992539).
Erhart discloses the transportation system as described above. However, Erhart does not specifically state the use of a third station positioned between the first and second stations. It is well known that many cable transportation systems may utilize multiple stations for the movement of passengers. It would have been an obvious multiplication of parts to one of ordinary skill in the art to have added a third station to a system, like that of Erhart, with the expected result of providing additional stops for passengers to move between the first and second stations in the system.  
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
January 27, 2022